DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a lock mechanism, classified in F41A 17/76.
II. Claims 9-16, drawn to a lock mechanism, classified in F41A 17/76.
III. Claims 17-22, drawn to a lock mechanism, classified in F41A 17/76.
The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related lock mechanisms. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.
Group I requires one of a spring connection point, a hammer pivot point, and a stirrup connection point being offset relative to and laterally spaced between the others of the points so as to be a vertex of an intermediate angle cooperatively defined by said points, particularly, the intermediate angle increasing in magnitude as the hammer pivots from the preparatory hammer position to the imminent release hammer position, which is not required of Groups II-III.
Group II requires a toggle line between a trigger pivot point and a hammer pivot point, a trigger contacting a hammer at a contact point disposed on a first side of the toggle line when the trigger is in a preparatory trigger position and the hammer is in a preparatory hammer position, the contact point being shifted to be disposed on a second side of the toggle line, opposite the first side, when the trigger is in an imminent release trigger position and the hammer is in an imminent release hammer position, not required by the claims of Group | and Ill.
Group III requires a spring connection point being disposed rearward of a hammer pivot point, the hammer pivot point being disposed laterally between the spring connection point and a stirrup connection point, a spring at least in part extending in a downward direction orthogonal to a forward direction, and a contact point being vertex of a contact point proximity angle cooperatively defined by the hammer pivot point, the contact point, and a trigger pivot point, not required of Groups I-II.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (b) the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); (c) the prior art applicable to one invention would not likely be applicable to another invention; and/or, (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bret Hayes whose telephone number is (571)272-6902. The examiner can normally be reached 5:30 AM - 1:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571) 272 - 6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Bret Hayes/
Primary Examiner, Art Unit 3641
12-Sep-22